DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 09/29/2021.
Claims 1, 8 and 9 have been amended and are hereby entered.
Claims 1-9 are currently pending and have been examined.
This action is made FINAL.
Response to Arguments
Applicant’s arguments, see page 10, filed 09/29/2021, with respect to the objections to the drawings have been fully considered and are persuasive. The reference characters not shown in the drawings have been removed from the specification. The objections to the drawings have been withdrawn. 
Applicant’s arguments, see page 10, filed 09/29/2021, with respect to the objections to the specification have been fully considered and are persuasive. The objections to the specification have been withdrawn. 
Applicant’s arguments, see pages 10-14, filed 09/29/2021, with respect to the 35 U.S.C. 101 rejections of claims 1-9 have been fully considered and are partially persuasive. The 35 U.S.C. 101 rejections of claims 1-9 have been withdrawn. 
First, Applicant argues that amending claim 9 to recite “A non-transitory computer readable medium storing thereon a management program…” causes claim 9 to fall into one of the four categories of patent eligible subject matter. Examiner agrees that amended claim 9 is no longer “software per se”, and instead falls into the category of an article of manufacture.
Next, Applicant argues on page 11 that independent claims 1, 8 and 9 do not recite an abstract idea. Particularly, Applicant argues that the claims do not recite any commercial or 
Next, Applicant argues on pages 11-13 that the independent claims are not directed to an abstract idea because they improves another technology or technical field. While Examiner agrees that improving the functioning of a computer or improving another technology or technical field is a way for a claimed invention to integrate an abstract idea into a practical application, Examiner disagrees that the claimed functions represent an improvement in another technology or technical field. Specifically, while the claimed invention may represent an improvement over the conventional system cited in Applicant’s specification, the improvements over that system are improvements to the abstract idea rather than to a technology. By allowing scheduling flexibility, the claimed invention is improving the abstract idea of managing delivery of a package to a vehicle. As discussed above, managing delivery of a package to a vehicle falls into the commercial interactions category of certain methods of organizing human activity. 
Finally, Applicant argues that the inclusion of a lock/unlock device that locks and unlocks the vehicle cabin and being configured to lock and unlock for collection/delivery of the package indicated in the updated package information integrates the claim invention into a practical application. Examiner agrees that the physical control of a lock/unlock device based on the abstract idea of managing package delivery to a vehicle integrates the claimed invention into a practical application. Particularly, interpreting the lock/unlock device under 112(f), the lock/unlock device comprising an actuator that controls the operation of the vehicle cabin door. Accordingly, the claimed invention is eligible at Step 2A Prong 2, and the 35 U.S.C. 101 rejections of claims 1-9 have been withdrawn. 
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections of claims 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specifically, “the schedule change request including a change in at least one of a departure schedule and an arrival schedule of the vehicle” is taught by Smullin et al. (U.S. Pre-Grant Publication No. 2014/0089016, hereafter known as Smullin), as discussed further below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a lock/unlock device” that is configured to lock and unlock the cabin for a collection/delivery of the package in claims 1, 8 and 9
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Specifically, “a lock/unlock device” structure is found in [0049] of Applicant’s specification. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire et al. (U.S. Pre-Grant Publication No. 2016/0189098, hereafter known as Beaurepaire) in view of Melechko et al. (U.S. Patent No. 7,962,422; hereafter known as Melechko), further in view of Smullin et al. (U.S. Pre-Grant Publication No. 2014/0089016, hereafter known as Smullin) and Oz et al. (U.S. Pre-Grant Publication No. 2018/0240067, hereafter known as Oz). 
Regarding claim 1, Beaurepaire teaches:
A management device comprising: a memory (see Fig. 11 element 1100 and [0094] "FIG. 11 illustrates a computer system 1100 upon which an embodiment of the invention may be implemented. Although computer system 1100 is depicted with respect to a particular device or equipment, it is contemplated that other devices or equipment (e.g., network elements, servers, etc.) within FIG. 11 can deploy the illustrated hardware and components of system 1100" for management device, Fig. 11 elements 1104, 1106 and 1108 and [0097] for memory)
and a processor having at least one piece of hardware (see Fig. 11 element 1102 for processor and [0096] "Processors may be implemented as mechanical, electrical, magnetic, optical, chemical, or quantum components, among others, alone or in combination" for at least one piece of hardware)
wherein the processor is configured to determine whether a schedule can be changed based on package information (see Fig. 6 element 607 and [0069] “the configuration platform 109 causes, at least in part, a relay of the at least one delivery of the at least one item from the one or more vehicles to one or more other vehicles if the one or more vehicles moves, becomes unavailable, or a combination thereof. For example, in case a vehicle that received the delivery is to be moved to some other location by the owner of the vehicle (e.g., a social networking friend of the user), and then the item may be relayed to another proximate vehicle” and [0038] “the configuration platform 109 determines the vehicles to be used for the delivery based on one or more characteristics of the item. The characteristics may comprise, for example, a price, a size, fragility, perishability, or a combination thereof of the item”)
the client terminal being associated with a client of a delivery of a package (see Fig. 10A-C as well as [0090] "FIGS. 10A-10C are user interface diagrams that represent a 
the provider terminal being associated with a provider of a vehicle which is parked or stopped in a predetermined area and the vehicle cabin of which is provided as a collection/delivery place of the package (see [0086] "the parcel delivery person 905 can send a request to a selected social network friend's 907 UE 101 to open or otherwise make the friend 907's car available to accept delivery of the item (process 925)...the social network friend 907 grants rights to the parcel delivery person 905 to open the trunk of the shared car to accept delivery of the package (process 927)" for provider terminal, provider terminal associated with provider whose vehicle cabin used for delivery of package; [0032] "a car parked at a parking location by the service provider or at any location, such a street parking, can be booked by the user" and [0085] "retrieve the locations of the nearest cars belonging to the user 909's social network that are available for to accept delivery of the item (process 921). For example, the car may be at a location within a predefined distance (e.g., 300 meters) of the user 909's location or the delivery location" for vehicles parked in a predetermined area (predetermined radius from user location))
wherein the (see [0069] "In step 607, the configuration platform 109 causes, at least in part, a relay of the at least one delivery of the at least one item from the one or more vehicles to one or more other vehicles if the one or more vehicles moves, becomes unavailable, or a combination thereof. For example, in case a vehicle that received the delivery is to be moved to some other 
As discussed above, Beaurepaire teaches the transfer of packages between vehicles in Fig. 6 element 607 and [0069] when a vehicle is to be moved or is to become unavailable. Beaurepaire also teaches in [0066] that the vehicle selection is also based on scheduling and calendar information for the vehicle. However, Beaurepaire does not explicitly teach a schedule change request being received from a client terminal or a provider terminal. Beaurepaire also does not explicitly teach sending a determination result to a sending terminal of the schedule change request. Melechko teaches:
wherein the processor is configured to determine whether a schedule can be changed based on package information when a schedule change request is received from a client terminal or a provider terminal (see Col. 5 lines 32-34 "the delivery site client 112 may provide availability information to the electronic commerce application 121 over the network 118" and Col 4 lines 42-56 for delivery site sending an unavailability notice to management server based on package information (size, monetary value, perishable, etc.) and Col. 8 lines 27-41 customer decision made based on customer selection of alternate time period and/or location for rescheduling, also includes option to cancel if schedule cannot be changed)
send a determination result to a sending terminal of the schedule change request (see Col. 9 lines 27-36 notifying first delivery site of schedule change (change in pickup location and/or pick up time))
and update the package information in response to the determination result indicating that the schedule can be changed (see Col. 2 lines 9-13 "The order data 127 is a data store that may be used to store data relating to orders, including, but not limited to, orders that have been placed but describe shipments that have not been picked up by the customer" and Col. 3 line 54 - Col. 4 line 7 "A customer client 115 associated with a 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Melechko with Beaurepaire. As Melechko states in Col. 1 lines 45-53, “a given delivery site may close down or otherwise become unavailable before the customer picks up the order shipment…These delivery site closures may be unexpected and, in particular, unforeseen at the time the customer places his or her order”. While Beaurepaire contemplates scheduled availability for vehicles to accept deliveries in [0066], the incorporation of Melechko would allow the combination to also account for unanticipated unavailability, have predictable results (with Melechko delivery locations corresponding to Beaurepaire’s vehicles), and would result in an improved system.
As discussed above, the combination of Beaurepaire and Melechko teaches redirecting deliveries to vehicles when a schedule change request is received indicating the vehicle serving as the delivery site becomes unavailable. However, the combination of Beaurepaire and Melechko still does not explicitly teach the schedule change request includes a change in at least one of a departure schedule and an arrival schedule of the vehicle. Smullin teaches:
and the schedule change request including a change in at least one of a departure schedule and an arrival schedule of the vehicle (see [0059] "changes to booked parking reservations are processed...Scheduling changes can include requesting additional or less...parking-only time, rescheduling or postponing a booked parking reservation, and canceling a booked reservation" postponing a parking-only reservation changes the scheduled departure and the scheduled arrival of the vehicle from/to the reserved parking spot)
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of a schedule change request changing the departure or arrival of the vehicle of Smullin for the schedule change request indicating general unavailability of the vehicle of the combination of Beaurepaire and Melechko. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Beaurepaire further teaches in [0059] that “the configuration platform 109 may unlock specific compartment of the vehicle for the intended delivery personnel,” and in [0088] “the friend 907 with the UI 101 can remotely unlock the car or otherwise provides access.” Beaurepaire also teaches securing the car in [0078] “the shared vehicle 807 and/or the parcel delivery persons 805 can signal the configuration platform 109 that the delivery of the item to the shared vehicle 807 is complete and that the car is closed and secured (process 833).” Therefore, Beaurepaire strongly implies, but does not explicitly teach a lock/unlock device that locks and unlocks the cabin. However, Oz teaches:
the vehicle including a lock/unlock device that locks and unlocks the cabin (see [0024] "The package-exchange-service hosted on a cloud-based provider site may use an onboard actuation module for commanding the vehicle to perform an electro-mechanical 
wherein the lock/unlock device is configured to lock and unlock for a collection/delivery of the package indicated in the updated package information (see [0024] "The package-exchange-service hosted on a cloud-based provider site may use an onboard actuation module for commanding the vehicle to perform an electro-mechanical action, such as locking and unlocking the vehicle, opening the trunk or a sunroof, etc. The package-exchange-service may use an already existing telematics module of the vehicle as the onboard actuation module or may install a dongle module as the actuation module" dongle module can lock/unlock the trunk/cabin and [0064] "the onboard dongle module in the target vehicle of the customer can be configured to communicate with the GPS-based proximity module and/or the security module of the cloud based system for a package-exchange-service through the Wi-Fi or cellular communications to receive the functional (electro-mechanical) commands including lock/unlock doors and give an alert. The dongle module can have a key fob simulator such that it can include an RF circuitry 
One of ordinary skill in the art would have recognized that applying the known technique of Oz to the combination of Beaurepaire, Melechko and Smullin would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Oz to the teaching of the combination of Beaurepaire, Melechko and Smullin would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such a lock/unlock device that locks and unlocks the vehicle cabin. Further, applying a lock/unlock device that locks and unlocks the vehicle cabin to the combination of Beaurepaire, Melechko and Smullin would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow the packages to be securely held in the vehicle cabins until the recipient arrives to pick up the package. Further, the lock/unlock device would also prevent unauthorized access to the vehicle cabin.
Examiner would like to note that, while the combination of Beaurepaire, Melechko, Smullin and Oz reads on the claim because the schedule change request is received from a client terminal or a provider terminal, Van Dyke (U.S. Pre-Grant Publication 2017/0255896, hereafter known as Van Dyke) teaches the opposite embodiment (the request being received from the client terminal) in paragraphs [0072]-[0073] and [0105]. 
Regarding claim 2, the combination of Beaurepaire, Melechko, Smullin and Oz teaches all of the limitations of claim 1 above. As discussed above, Beaurepaire does not explicitly teach receiving a schedule change request. However, Melechko further teaches:
wherein when the schedule change request is received from one of the provider terminal and the client terminal, the processor is configured to send an inquiry as to whether the schedule can be changed to the other terminal (see Fig. 2 elements 201, 203, 206, and 209 as well as Col. 7 line 54 - Col. 8 line 23 inquiring customer regarding rescheduling following request from provider terminal)
and to determine whether the schedule can be changed by further using a response to the inquiry received from the other terminal (see Col. 8 lines 24-41 customer responds to inquiry by selecting alternate pick-up site and/or time, in which case the schedule is changed, or if the customer does not select an alternate time and/or place, determines if order is to be canceled)
One of ordinary skill in the art would have recognized that applying the known technique of Melechko to the combination of Beaurepaire, Melechko, Smullin and Oz would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Melechko to the teaching of the combination of Beaurepaire, Melechko, Smullin and Oz would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such inquiring the other terminal as to whether the schedule can be changed and determining whether the schedule can be changed based on the response from the other terminal. Further, applying inquiring the other terminal as to whether the schedule can be changed and determining whether the schedule can be changed based on the response from the other terminal to the combination of Beaurepaire, Melechko, Smullin and Oz would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient package transfer amongst vehicles by receiving positive confirmation from the other party that the rescheduling requested by the sending terminal is acceptable.
Examiner would like to note that, similar to claim 1, while the combination of Beaurepaire, Melechko, Smullin and Oz read on the claim because the schedule change request is received from one of the provider terminal and the client terminal, Van Dyke teaches in [0072] and [0073] the schedule change request received from the client terminal. Fujisawa et 
Regarding claim 3, the combination of Beaurepaire, Melechko, Smullin and Oz teaches all of the limitations of claim 1 above. Beaurepaire further teaches:
wherein the processor is configured to select a transfer candidate vehicle of the package based on the package information and parking/stopping information (see [0069] “the configuration platform 109 causes, at least in part, a relay of the at least one delivery of the at least one item from the one or more vehicles to one or more other vehicles if the one or more vehicles moves, becomes unavailable, or a combination thereof. For example, in case a vehicle that received the delivery is to be moved to some other location by the owner of the vehicle (e.g., a social networking friend of the user), and then the item may be relayed to another proximate vehicle” and [0066] "In one scenario, the value of delivered goods may impact the location and the vehicle used for storage. A highly valuable item may only be stored in a privately owned vehicle. Further, the size and the form of a vehicle may also impact the choice, for example, a vehicle with a closed trunk may be preferred over a vehicle with a window on the back. In addition, the location of the vehicle may also impact the choice, for example, a vehicle parked on a private property may be preferred over a vehicle parked on a public street. In a further scenario, the context and the property of a car may be used during selection, for example, car temperature and/or location of the car (e.g., car under shadow with better isolation) may be chosen for perishable goods" and [0085] "retrieve the locations of the nearest cars belonging to the user 909's social network that are available for to accept delivery of the item (process 921). For example, the car may be at a location within a 
the parking/stopping information including information on parking/stopping of a plurality of vehicles each of which can provide a vehicle cabin thereof for receiving other person's packages in the area (see [0085] "retrieve the locations of the nearest cars belonging to the user 909's social network that are available for to accept delivery of the item (process 921). For example, the car may be at a location within a predefined distance (e.g., 300 meters) of the user 909's location or the delivery location" for vehicles parked in a predetermined area (predetermined radius from user location))
Beaurepaire further teaches terminals being associated with the owner of each vehicle in the system (see  [0086] "the parcel delivery person 905 can send a request to a selected social network friend's 907 UE 101 to open or otherwise make the friend 907's car available to accept delivery of the item (process 925)). Beaurepaire does not explicitly teach inquiring a candidate terminal as to whether the package can be transferred and determining that the schedule can be changed upon receiving an acceptance from the candidate terminal. However, Melechko further teaches:
to inquire of a candidate terminal as to whether the package can be transferred (see Col. 8 lines 42-47 "At this point, an alternate delivery site and/or an alternate pick-up time period are selected, and the delivery redirection process 130 may, in some embodiments, contact the delivery site client 112 (FIG. 1) to determine whether the delivery site is available and is capable of taking delivery of the shipment, for example")
and, when a transfer acceptance response is received from the candidate terminal, to determine that the schedule can be changed (see Col. 5 lines 32-34 "the delivery site client 112 may provide availability information to the electronic commerce application 121 over the network 118" and Col. 8 lines 50-57 “Then, the delivery redirection process 130 examines the status of the order shipment in box 221. If the order has not shipped, 
the candidate terminal being associated with a provider of the selected transfer candidate vehicle (see Col. 8 lines 42-47 "At this point, an alternate delivery site and/or an alternate pick-up time period are selected, and the delivery redirection process 130 may, in some embodiments, contact the delivery site client 112 (FIG. 1) to determine whether the delivery site is available and is capable of taking delivery of the shipment, for example")
One of ordinary skill in the art would have recognized that applying the known technique of Melechko to the combination of Beaurepaire, Melechko, Smullin and Oz would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Melechko to the teaching of the combination of Beaurepaire, Melechko, Smullin and Oz would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such inquiring the candidate terminal as to whether the package can be transferred and determining the schedule can be changed based on acceptance from the candidate terminal. Further, applying inquiring the candidate terminal as to whether the package can be transferred and determining the schedule can be changed based on acceptance from the candidate terminal to the combination of Beaurepaire, Melechko, Smullin and Oz would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient package transfer amongst vehicles by receiving positive confirmation from the candidate that the transferring of the package is acceptable before updating the schedule as in Beaurepaire alone.
Regarding claim 4, the combination of Beaurepaire, Melechko, Smullin and Oz teaches all of the limitations of claim 3 above. Beaurepaire further teaches:
wherein the processor is configured to select the transfer candidate vehicle by further referring to schedule information registered by providers of the plurality of vehicles (see [0034] “In another scenario, the applications 103 may determine the current schedule of the user from the calendar of the user. By way of example, the calendar may be a local calendar stored on the UE 101 or provided by a cloud based service” and [0066] "In step 601, the configuration platform 109 determines the one or more vehicles based, at least in part, on scheduling information, calendar information, positioning device location information (105), or a combination thereof associated with the vehicles, at least one owner of the vehicles, or a combination thereof. By way of example, a vehicle of a social networking contact is selected based on the calendar of the owner of that vehicle. For example, if it is determined from the calendar information that the vehicle will not be available after a predefined time threshold (e.g., 2 hours) from the current time, and the delivery time is anticipated to be less than 1 hour, then that vehicle is selected for delivery.")
Regarding claim 6, the combination of Beaurepaire, Melechko, Smullin and Oz teaches all of the limitations of claim 3 above. Beaurepaire further teaches:
wherein the processor is configured to select the transfer candidate vehicle according to a type of the package (see [0066] "In one scenario, the value of delivered goods may impact the location and the vehicle used for storage. A highly valuable item may only be stored in a privately owned vehicle. Further, the size and the form of a vehicle may also impact the choice, for example, a vehicle with a closed trunk may be preferred over a vehicle with a window on the back. In addition, the location of the vehicle may also impact the choice, for example, a vehicle parked on a private property may be preferred over a vehicle parked on a public street. In a further scenario, the context and the 
Regarding claim 7, the combination of Beaurepaire, Melechko, Smullin and Oz teaches all of the limitations of claim 3 above. Beaurepaire further teaches:
the processor is configured to send a transfer instruction to a deliveryman terminal associated with a deliveryman of the package (see [0069] "the configuration platform 109 causes, at least in part, a relay of the at least one delivery of the at least one item from the one or more vehicles to one or more other vehicles if the one or more vehicles moves, becomes unavailable, or a combination thereof. For example, in case a vehicle that received the delivery is to be moved to some other location by the owner of the vehicle (e.g., a social networking friend of the user), and then the item may be relayed to another proximate vehicle" and [0073] “FIGS. 8A-8B are sequence diagrams utilized in the process of providing delivery of an item via established communications between an ecommerce website 801, a parcel delivery company 803, a parcel delivery person equipped with a parcel tracking/reading device 805, a shared vehicle or car 807 that is equipped/embedded with communication means similar to the UE 101, the configuration platform 109 configured with a car sharing service, and the UE 101 of the user 809, according to one example embodiment. In one example the parcel tracking/reading device 805 can be similar to the UE 101” device 805 is deliveryman terminal)
the transfer instruction including information on the transfer candidate vehicle
Beaurepaire does not explicitly teach a transfer acceptance notification being received from the candidate terminal. However, Melechko teaches:
wherein when a transfer acceptance notification is received from the candidate terminal, the processor is configured to send a transfer instruction to a deliveryman terminal associated with a deliveryman of the package (see Col. 3 lines 5-15 for deliveryman terminal and Col. 7 lines 23-35 “The delivery site client 112 may be configured…to relay this information over the network 118 to the delivery redirection process 130, which then can communicate with the delivery entity operation control system 139 over the network 118 to schedule a pick-up of the shipment” and Col. 8 lines 42-47 "At this point, an alternate delivery site and/or an alternate pick-up time period are selected, and the delivery redirection process 130 may, in some embodiments, contact the delivery site client 112 (FIG. 1) to determine whether the delivery site is available and is capable of taking delivery of the shipment, for example" and Col. 9 lines 36-39 “the delivery redirection process 130 may schedule a pick-up of the shipment by the delivery entity at the first delivery site which is scheduled to become unavailable” checking availability of alternate site, then schedule pick up)
One of ordinary skill in the art would have recognized that applying the known technique of Melechko to the combination of Beaurepaire, Melechko, Smullin and Oz would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Melechko to the teaching of the combination of Beaurepaire, Melechko, Smullin and Oz would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such inquiring the candidate terminal as to whether the package can be transferred and determining the schedule can be changed based on acceptance from the candidate terminal. Further, applying inquiring the candidate terminal as to whether the package can be transferred and determining the schedule can be changed based on acceptance from the candidate terminal to 
Regarding claim 8, Beaurepaire teaches:
A management method performed by a management device including a memory and a processor having at least one piece of hardware (see Fig. 6 and [0065]-[0069] for method overview, Fig. 11 and [0096]-[0097] for device with memory and processor with hardware)
Regarding the remaining limitations of claim 8, please see the rejection of claim 1 above.
Regarding claim 9, Beaurepaire teaches:
A non-transitory computer readable medium storing thereon a management program that causes a management device including a memory and a processor having at least one piece of hardware to execute (see [0105] "At least some embodiments of the invention are related to the use of computer system 1100 for implementing some or all of the techniques described herein. According to one embodiment of the invention, those techniques are performed by computer system 1100 in response to processor 1102 executing one or more sequences of one or more processor instructions contained in memory 1104. Such instructions, also called computer instructions, software and program code", also see Fig. 11 and [0096]-[0097] for device with memory and processor with hardware)
Regarding the remaining limitations of claim 9, please see the rejection of claim 1 above.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire in view of Melechko, further in view of Smullin, Oz and Shakes et al. (U.S. Pre-Grant Publication No. 2014/0052661, hereafter known as Shakes).
Regarding claim 5, the combination of Beaurepaire, Melechko, Smullin and Oz teaches all of the limitations of claim 3 above. As discussed in the rejections of claims 4 and 6, the combination of Beaurepaire and Melechko teaches selecting the candidate vehicle based on schedule information and type of package. The combination of Beaurepaire, Melechko, Smullin and Oz does not explicitly teach memory storing transfer history information and the processor selecting the transfer candidate vehicle by referring to the history information. However, Shakes teaches:
wherein the memory is configured to store past transfer history information (see [0082] "As shown in FIG. 9, the memory 920 may include program instructions 925 which may be configured to implement aspects of the temporary pickup location environment and data storage 935, which may comprise various tables, databases and/or other data structures accessible by the program instructions 925" and [0073] "the alternative temporary pickup locations may be...at locations where the customer has previously retrieved or had orders delivered/retrieved")
and the processor is configured to select the transfer candidate vehicle by further referring to the history information (see [0073] "the alternative temporary pickup locations may be...at locations where the customer has previously retrieved or had orders delivered/retrieved")
It would have been obvious to one of ordinary skill in the art at the time of filing to select transfer candidate vehicles by referring to history information as in Shakes in the system executing the combination of Beaurepaire, Melechko, Smullin and Oz. As in Shakes, it is within the capabilities of one of ordinary skill in the art to select transfer candidate vehicles by referring to history information to the combination of Beaurepaire, Melechko, Smullin and Oz with the predictable result of offering convenient delivery locations for customers as needed in Beaurepaire [0080] and as recited in Shakes [0013].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MORONEY whose telephone number is (571)272-4403.  The examiner can normally be reached on Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on (571) 270-7792.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/M.C.M./Examiner, Art Unit 3628       

/GEORGE CHEN/Primary Examiner, Art Unit 3628